                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 MICHAEL M. FORD,                                  )
                                                   )
         Plaintiff,                                )      Civil Action No. 7:16-cv-00370
                                                   )
 v.                                                )
                                                   )
 GREGORY T. GILLENWATER, et. al.,                  )      By: Elizabeth K. Dillon
                                                   )          United States District Judge
         Defendants.                               )


                               ORDER AND FINAL JUDGMENT

        In this case brought by plaintiff Michael M. Ford, a Virginia inmate appearing pro se,

there is a single remaining claim against a single defendant. Specifically, Ford alleges that

defendant Leslie Fleming placed him in segregation in retaliation for Ford’s grievances and

letters about gang problems at Wallens Ridge State Prison. The matter was referred to U.S.

Magistrate Judge Joel R. Hoppe, pursuant to 28 U.S.C. § 636(b)(1)(B), to conduct a bench trial

and provide a report and recommendation (R&R).

        On January 10, 2020, the magistrate judge issued his R&R, recommending that the court

find that Ford has not proven by a preponderance of the evidence all the elements of his First

Amendment retaliation claim, rule in favor of defendant Fleming, and dismiss this action with

prejudice. (R&R 16, Dkt. No. 132.) The magistrate judge also advised the parties of their right

under 28 U.S.C. § 636(b)(1)(C) to file written objections to his proposed findings and

recommendations within 14 days of service of the R&R. (Id. at 17.)

        The deadline to object to the R&R has passed, and no party has filed an objection. “[I]n

the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Upon reviewing the record here, the court is satisfied that there is no clear error.

Accordingly, it is hereby ORDERED as follows:

       1. The R&R (Dkt. No. 132) is ADOPTED;

       2. Judgment is ENTERED in favor of defendant Leslie Fleming;

       3. This action is DISMISSED WITH PREJUDICE; and

       4. The Clerk is directed to strike it from the active docket of the court.

       The clerk is further directed to send a copy of this order to the parties.

       Entered: February 6, 2020.



                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge




                                                  2

